Citation Nr: 0204266	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  98-10 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cauterized left 
nostril.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fungus infection in 
both ears.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's syndrome.

6.  Entitlement to service connection for Dengue fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1942 to 
November 1945.

This appeal comes before the Board of veterans' Appeals 
(Board) from rating decisions dated in August 1997 and 
January 2001.  The August 1997 rating decision was issued by 
the Huntington RO; however, notice of this rating decision 
was issued by the RO in New York, New York, which now has 
jurisdiction of the appeal.  

The Board's decision on the petition to reopen the claim for 
service connection for bilateral hearing loss and for Dengue 
fever is set forth below.  As regards the hearing loss claim, 
the Board notes that the RO reopened the claim and denied it 
on the merits.  However, the Board must still address the 
underlying issue of whether new and material evidence has 
been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The remaining 
issues for service connection (characterized as new and 
material evidence claims for the reasons explained below) are 
set forth in the remand following the decision

FINDINGS OF FACT

1.  There is no medical evidence of Dengue fever in service, 
nor is there any evidence of any current Dengue fever or 
residuals of Dengue fever. 

2.  In March 1978, the RO denied service connection for right 
ear hearing loss; although notified of the denial in April 
1978, the veteran did not appeal it.  

3.  In March 1995 decision, of which the veteran was notified 
in April 1995, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss.  That decision was not 
appealed.  

4.  Evidence associated with the claims file since March 1995 
includes a medical opinion, dated in October 1997, which 
provides new and pertinent information with regard to the 
etiology of the veteran's hearing loss, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Dengue fever (or 
the residuals thereof) are not met.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

2.  The RO's March 1995 decision declining to reopen a claim 
for service connection for hearing loss is a final 
determination.  38 U.S.C.A. § 7105 (West 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

3.  Evidence associated with the claims since March 1995 is 
new and material and, therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The RO has not explicitly considered the VCAA and its 
implementing regulations in adjudicating the claim under 
consideration under either claim under consideration.  
Nonetheless, the Board finds that veteran is not prejudiced 
by consideration of the hearing loss and Dengue fever claims 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As explained in more detail below, the Board has reached a 
favorable decision on the petition to reopen; hence, there is 
no possibility of prejudice.  As regards the claim for 
service connection for Dengue fever, the Board finds that the 
duties imposed under the VCAA and its implementing 
regulations are, essentially, met.  In various rating 
decisions and the January 2001 statement of the case, the RO 
notified the veteran and his representative of the basic laws 
and regulations governing the claim, and the basis for denial 
of the claim; hence, they have been put on notice of the 
information and evidence necessary to substantiate the claim.  
In June 2001, the RO notified the veteran and his 
representative of the VCAA, further outlining the evidence 
received, and the criteria governing claims for service 
connection.  Moreover, the veteran has been afforded the 
opportunity for a hearing and to present additional evidence 
in support of his claim, and there is no indication that 
there is any outstanding evidence necessary for a fair 
adjudication of the claim for service connection for Dengue 
fever.  

A.  Service Connection for Dengue Fever

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

In July 1996, the veteran claimed service connection for 
Dengue fever, which he indicated that he suffered, during 
service, in 1943.  However, a review of the veteran's 
available service medical records, and extracts of 
hospitalization information dated in 1944 from the Surgeon 
General's Office (SGO), reveal no complaints, findings, or 
diagnosis relative to Dengue fever.  [Parenthetically, the 
Board notes that although a 1997 rating decision initially 
indicated that Dengue fever was noted in service, the January 
2001 statement of the case on this issue pointed out that 
that determination had been made in error.]  Indeed, the 
veteran indicated, in a letter to a Congressman added to the 
claims file in February 1995, that he had been hospitalized 
in New Guinea for 31 days due to severe ear infections from a 
fungus and Dengue fever; none of the records pertaining to 
ear infections in service, including a 1994 letter from the 
Air Force confirming the hospitalization for ear infections, 
includes any reference whatsoever to any Dengue fever.  
Significantly, moreover, the veteran not presented any 
medical evidence suggesting that he currently suffers from 
Dengue fever or the residuals thereof, nor has he advanced 
any specific contentions concerning any current Dengue fever 
or the residuals thereof.  

A fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau 
v. Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . ." 38 C.F.R. § 4.1 (2001); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  There is no evidence of current 
disability in this case.

Moreover, the veteran cannot establish either the existence 
of a current disability or a medical nexus between that 
disability and service on the basis of his assertions, alone.  
As a layperson without medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent evidence of a currently 
disability (Dengue fever or the residuals thereof), and, if 
so, competent evidence of a nexus between that disability and 
the veteran's active military service (see Brammer, Rabideau, 
supra), the claim for service connection for Dengue fever 
must denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
with respect to the instant claim.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

B.  New and Material Evidence to Reopen the Claim
for Service Connection for Hearing Loss

The record indicates that in March 1978, the veteran filed a 
claim for service connection for right ear hearing loss, 
secondary to a fungus infection that occurred in service.  At 
that time, the evidence of record consisted, primarily, of 
the veteran's service medical records (including a notation 
as to otitis externa of the right ear in April 1945 and  May 
1945-the latter with a further notation that the veteran's 
hearing was 20/20); unrelated laboratory records dated in 
1954; and the report of a 1976 VA examination (reflecting a 
diagnosis of bilateral hearing loss, "unrelated to otitis 
externa ('fungus') shown in service").  In a decision dated 
in March 1978, the RO denied the claim.  The veteran was 
notified of the denial by means of an April 1978 letter.  
That decision was not appealed.

In August 1992, the veteran filed a claim for service 
connection for hearing loss due to a fungus condition in both 
ears.  The pertinent evidence added to the record between the 
1978 denial and the March 1995 rating decision included 
copies of service medical records (some not previously 
submitted).  In the March 1995 decision, the RO concluded 
that new and material evidence had not been submitted in 
connection with the claim [even though the prior denial was 
only with respect to right ear hearing loss, and it appears 
that the veteran was then seeking service connection for 
bilateral hearing loss.]  The veteran was notified of that 
decision by means of a letter dated in April 1995.  That 
decision was not appealed.  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final, if an appeal is not perfected as prescribed under 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
In order to reopen a final determination, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156. [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001 (at 
time of the RO's November 1993 denial of the claim that is 
currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]   

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the RO's March 1995 denial) 
in determining whether a claim must be reopened.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board has considered the evidence of record in light of 
the above-referenced legal authority, and finds that the 
criteria for reopening the claim for service connection for 
hearing loss are met.  The Board notes that the evidence of 
record in March 1995 revealed no evidence of hearing loss in 
service, and no evidence of a nexus between hearing loss and 
any injury or disease shown in service, to include a otitis 
externa, a fungus infection, noted in his service medical 
records.  It is particularly noted that a VA examination 
report, dated in August 1976, included an opinion that 
bilateral hearing loss was unrelated to fungus infection 
shown in service.  

Evidence associated with the claims file since the March 1995 
rating decision includes a medical opinion that contradicts 
the 1976 VA examiner's finding.  The Board notes that a copy 
of a handwritten letter from a private physician, dated in 
October 1997 (received in July 1999), indicates that the 
veteran complained of hearing loss, primarily in the left 
ear, that he had a severe fungal infection in both ears 
during service, that examination on that day revealed 
conductive hearing loss in the left ear, and that the 
examiner believed that the conductive hearing loss was a 
result of the severe infection in service.  A June 1994 
letter from the Air Force with attached medical records, also 
received in July 1999, confirms that the veteran was, in 
fact, hospitalized in New Guinea in 1944 for a period of 31 
days for "ear infections."  This evidence provides new 
information not previously of record.  It is also relevant 
and quite significant in that it provides a nexus to service.  
Therefore, it must be considered in order to fairly decide 
the claim.  

The Board notes that the October 1997 examination was of the 
left ear only, and it appears that the physician was relating 
left ear hearing loss to service.  The medical evidence of 
record indicates that the veteran also has hearing loss in 
the right ear.  Given the basis for the physician's finding 
of a nexus to service, namely, that fungus infection in 
service caused hearing loss, and given that the service 
medical records specifically note otitis externa involving 
the right ear, the Board finds that this opinion is also 
pertinent and of such significance that it must be considered 
with regard to the right ear hearing loss.  Accordingly, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss has been met.

As a final point, the Board notes that in March 1999, the 
veteran requested a personal hearing, which has not been 
scheduled.  The Board also notes that in a statement dated in 
July 2001, the veteran indicated that he had no further 
evidence that he wanted to submit in support of his claim, 
and asked that the RO issue a Statement of the Case (SOC) and 
forward his appeal to the Board.  This statement was in 
response to a June 2001 letter from the RO, asking him 
whether he had any further evidence to submit with regard to 
his claim for service connection for hearing loss.  Given his 
July 2001 statement, it appears that he does not want a 
hearing on the issue pertaining to service connection for 
hearing loss.  However, if the Board has misinterpreted his 
intention on this matter, insofar as the claim is herein 
reopened, the veteran is not prejudiced by the Board's 
proceeding with a decision on the new and material evidence 
question pertaining to bilateral hearing loss, without first 
remanding for a hearing.  See Bernard v. Brown, 4 Vet. App. 
at 394.


ORDER

Service connection for Dengue fever is denied.

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been submitted, to 
this extent, the appeal is granted.





REMAND

In a statement dated March 24, 1999, the veteran made a 
request for a "personal hearing about [his] claim at Albany 
VAMC."  However, there is no indication that the veteran was 
scheduled for any hearing.  The RO should obtain 
clarification from the veteran as to the type of hearing that 
he desires, and to schedule him for such hearing. 

On a claim form, dated in July 1996, the veteran reported 
that he had received treatment at the Albany, New York, VA 
Medical Center (VAMC) beginning in 1990.  An authorization 
for release of information (VA Form 21-4142) dated in July 
1996, indicates that he received treatment at the Glens Falls 
Hospital (Dr. King/Dr. Abyss), beginning in 1990.  An attempt 
to obtain these records has not been made.  

In addition, a review of the record indicates that other VA 
and private treatment have been reported in the past.  On a 
claim form dated in May 1976, the veteran reported that from 
1954 to 1957, he was treated at the Bronx ear, nose, and 
throat hospital infirmary.  He also indicated that Dr. 
Montilli treated him from 1945-1947; Dr. Montilli was 
reportedly deceased, however.  In addition, he reported that 
he received treatment from Dr. Pisani in March 1975, and from 
Dr. Nisi in April 1976.  An authorization for release of 
information, dated in July 1994, indicates that he received 
treatment at the VAMC in New York, New York, beginning in the 
1960's, and that he received treatment from the ENT (ear, 
nose and throat)  Specialists on Fordham Road, in New York 
City, in the 1940's.  

The RO should take the necessary steps to obtain any 
outstanding, pertinent, VA and private medical records that 
are available, and associate them with the claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also assist the 
veteran in obtaining and associating with the claims file all 
pertinent records from any other source(s) or facility(ies) 
identified by the veteran. 
   
The veteran should then be scheduled for a VA ear, nose and 
throat examination to obtain an opinion as to the etiology of 
his hearing loss in each ear.  In this regard, the Board 
notes that there appears to be conflicting medical opinions 
on this issue (at least, insofar as the left ear is 
concerned) and that neither opinion provides a  rationale 
(e.g., a medical basis) for the opinion reached.  Therefore, 
the Board is requesting additional examination and opinion on 
this issue.  The veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination sent to the veteran.  

The veteran is also advised that if any of the claimed 
disorders were incurred during combat, he should submit a 
statement specifically stating this.  In this regard, the 
Board notes that he was awarded a certificate that entitled 
him to battle participation credit with authority to wear 
battle star for Bismarck Archipelago Campaign.  He has not 
specifically alleged that any of the claimed disorders were 
incurred during or as a result of combat.  However, if the 
veteran does submit a statement making such allegation, the 
RO is advised that the provisions of 38 U.S.C.A. § 1154(b) 
(if applicable) must be considered.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has been fully complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other necessary development and/or notification 
action.

Once the RO has accomplished all necessary development, the 
RO should readjudicate the issues on appeal.  In this regard, 
it is noted that there is a prior (April 1995) final rating 
decision, which denied entitlement to service connection for 
PTSD and a condition of the nose (broken nose vessel due to 
mustard gas exposure).  The RO has not addressed the issue of 
whether new and material evidence has been submitted with 
regard to these issues.  In addition, there is also a prior 
(March 1995) final rating decision with regard to the issue 
of service connection for fungus of the ears.  While the RO 
noted, in its August 1997 rating decision, that this claim 
had been previously denied, the RO did not specifically 
address the issue of whether new and material evidence had 
been submitted.  This should be accomplished on remand.

Accordingly, these matters are hereby REMANDED for the 
following:   

1.  The RO should contact the veteran to 
obtain clarification as to the type of 
hearing he desires, and take the 
necessary steps to schedule such hearing.

2.  The RO should also advise the veteran 
that the record indicates that he has 
reported having received treatment from 
numerous private facilities/providers, 
since service, but that he has provided 
an exact address only for doctors King 
and Abyss.  He should be requested to 
provide exact addresses, along with 
appropriate medical release forms, for 
any additional private 
facilities/providers from whom he would 
like VA to obtain pertinent medical 
records.   

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding VA medical 
records, to include records, from:  1) 
the VAMC in Albany, New York, from 
January 1990 to the present; and 2) the 
VAMC on 7th at 23rd street, in New York, 
New York, for the period beginning in 
January 1960, and thereafter.  The RO 
should also undertake all necessary 
development to obtain and associate with 
the record pertinent records from any 
other source(s) or facility(ies) 
identified by the veteran, to include 
records from Dr. King and Dr. Abyss.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the veteran and his representative 
should be so notified, in accordance with 
38 U.S.C.A. § 5103A.  The veteran is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to 
do so before arranging for him to undergo 
further examination.

4.  After all available records of 
medical records received pursuant to the 
above-requested development are 
associated with the veteran's claims 
file, the RO should schedule the veteran 
for a VA examination by an ear, nose and 
throat specialist.  The veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, the examiner.  All tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the 
veteran, and consideration of his 
documented medical history and 
assertions, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's hearing 
loss in each ear is the result of in-
service injury or disease, to include a 
fungus infection during service.  In 
reaching this opinion, the examiner 
should specifically address pertinent in-
service and post-service medical records 
(to include the VA examination report, 
dated in August 1976, and a letter from 
Dr. Karp, date in October 1997) and the 
impact, if any, of such medical records 
on the conclusions reached.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed (to include discussion of 
specific evidence of record and 
supporting medical authority, as 
appropriate) in a typewritten report.  

5.  .  If the veteran fails to report to 
the scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the examination 
sent to the veteran.

6.  To help avoid future remand, the RO 
should ensure hat all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.   See Stegall v. West, 11 
Vet. App. 268 (1998).I

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

8.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claims of whether new and material 
evidence has been submitted to reopen 
claims for service connection for PTSD, 
for fungus of both ears, for cauterized 
left nostril, and for Meniere's syndrome; 
as well as the claim for service 
connection for bilateral hearing loss, on 
the merits.  The RO should consider the 
claims in light of all pertinent evidence 
and legal authority (to include the  
provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.655, as appropriate).  The 
RO must provide adequate reasons and 
bases for its determinations.

7.  If any benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



